Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claims 1-3, 7-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy (United States Patent 10,134,810).
As to independent claim 1, Ramaswamy discloses a vertical resistive memory device (see the entire patent, including the Fig. 4F disclosure) comprising:  a resistive random access memory (ReRAM) stack 412/410/404 embedded in a material stack of alternating layers 428/402 of an interlayer dielectric material 428 and a recessed electrode material 402; and a selector device 432/434 encapsulating a portion of the ReRAM stack and present entirely in an undercut region that is laterally adjacent to each of the recessed electrode material layers 402 of the material stack.
As to dependent claim 2, Ramaswamy’s ReRAM stack (220/218/206 in Fig. 2) comprises a dielectric switching material 220 and a reactive electrode 218 (column 7, lines 6-9), wherein the dielectric switching material and the reactive electrode are both U-shaped.
As to dependent claim 3, Ramaswamy’s ReRAM stack further comprises a metal fill material 206 (column 6, lines 45-47), wherein the reactive electrode 218 is present entirely between the metal fill material 206 and the dielectric switching material 220.
As to dependent claim 7, each of Ramaswamy’s recessed electrode material layers 402 of the material stack is sandwiched between a bottom interlayer dielectric material layer 428 and a top interlayer dielectric material layer 428.
As to dependent claim 8, each of Ramaswamy’s interlayer dielectric material layers 428 of the material stack has a width that is greater than a width of each of the recessed electrode material layers 402 of the material stack.
As to dependent claim 9, each of Ramaswamy’s recessed electrode material layers 402 of the material stack encircles a portion of the ReRAM stack 412/410/404.
As to independent claim 21, Ramaswamy discloses a vertical resistive memory device (see the entire patent, including the Fig. 4F disclosure) comprising:  a resistive random access memory (ReRAM) stack 412/410/404 embedded in a material stack of alternating layers 428/402 of an interlayer dielectric material 428 and a recessed electrode material 402, wherein the ReRAM stack (220/218/206 in Fig. 2) comprises a U-shaped dielectric switching material 220 and a U-shaped reactive electrode 218 (column 7, lines 6-9); and a selector device 432/434 encapsulating a portion of the ReRAM stack and present in an undercut region that is laterally adjacent to each of the recessed electrode material layers 402 of the material stack.

Claims 4-6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of any intervening claims.

The applicant’s arguments are moot in view of the new ground of rejection.


/MARK V PRENTY/Primary Examiner, Art Unit 2814